internal_revenue_service national_office technical_advice_memorandum date number release date uil case mis no tam-138870-02 cc fip taxpayer’s name taxpayer’s address taxpayer’s id tax years involved legend parent foreign parent operating subsidiary operating subsidiary operating subsidiary operating subsidiary operating subsidiary insurance subsidiary fronting company y foreign_country r foreign_country s state a state b state c state d state e state f state g state h state i state j year year year year year m n o p q x cite cite cite cite cite cite cite cite cite cite issues under the circumstances below are amounts paid_by a parent_corporation and its operating subsidiaries to a related foreign captive_insurance_company for pollution liability coverage deductible as insurance premiums under sec_162 of the internal_revenue_code under the circumstances below are amounts paid_by a parent_corporation and its operating subsidiaries for their respective workers’ compensation coverages to an unrelated insurance_company which in turn reinsures the risks with a related foreign captive_insurance_company deductible as insurance premiums under sec_162 conclusions under the circumstances below the amounts paid_by a parent_corporation and its operating subsidiaries to a related captive_insurance_company for pollution liability coverage are not deductible as insurance premiums under sec_162 under the circumstances below the amounts paid_by a parent_corporation and its operating subsidiaries for workers’ compensation coverage to an unrelated insurance_company which in turn reinsures the risks with a related foreign captive_insurance_company are not deductible as insurance premiums under sec_162 facts parent is a holding_company incorporated in state a whose operating subsidiaries are engaged in various manufacturing businesses within the united_states parent files a consolidated federal_income_tax return with its subsidiaries all of the stock of parent is owned by foreign parent which is incorporated in foreign_country r parent in turn owns all of the stock of operating subsidiarie sec_1 and operating subsidiary is a state b corporation engaged in the business of m primarily in state c operating subsidiary was a domestic_corporation that operated in state d prior to year operating subsidiary merged into operating subsidiary on december of year for the years under consideration operating subsidiary manufactured n as a division of operating subsidiary operating subsidiary is a state a corporation with its headquarters also located in state a operating subsidiary also has facilities in states c e f g and h operating subsidiary is chiefly engaged as an o operating subsidiary is a state a corporation with its principal facilities in state i operating subsidiary is engaged in the manufacture of p operating subsidiary is a state c_corporation with its principal business activities in state j operating subsidiary is engaged in the manufacture of q neither parent nor its operating subsidiaries collectively taxpayers previously had insurance coverage exclusively devoted to pollution liability in year parent became concerned about the exposure of the operating subsidiaries to pollution liabilities with respect to their respective manufacturing operations and parent’s exposure to pollution liabilities with respect to its ownership of certain real_estate used by operating subsidiary and operating subsidiary in year parent commissioned a feasability study to consider the formation of a captive_insurance_company the y company recommended that the proposed captive_insurance_company be initially capitalized with dollar_figurex on august year foreign parent formed insurance subsidiary with a capitalization of dollar_figurex under the laws of foreign county s it was contemplated that insurance subsidiary would have a fiscal_year beginning on july and ending on june and similarly the pollution policies would be issued on a july to june policy year basis also on august of year foreign parent issued a letter of financial support addressed to insurance subsidiary the letter said this letter will confirm that in the event of insurance claims payable by insurance subsidiary which are in excess of the paid in share capital and retained earnings_of insurance subsidiary foreign parent will ensure insurance subsidiary is in receipt of sufficient funds by way of capital or otherwise to cover such claims subject_to the limits of the liability of the insurance subsidiary policy ies by its terms the letter contained no expiration date nor did taxpayers provide evidence it was withdrawn or revoked during the years at issue foreign parent furnished to the foreign_country s insurance authorities a copy of this letter of financial support insurance subsidiary was issued an insurance license on august year at various times during the last quarter of year premiums were paid to insurance subsidiary for the first policy year totaling dollar_figurex the pollution insurance policies were not formally executed until september year prior to that time the parties assert that they were operating on the basis of draft policy forms the premium payments received from parent and its operating subsidiaries were as follows entity amount operating subsidiary operating subsidiary operating subsidiary operating subsidiary operating subsidiary parent dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex total dollar_figurex the policies were claims made policies with a july year to june year policy year each of the six policies had its own policy number and declarations page which stated a liability of dollar_figurex for each pollution incident and dollar_figurex in the aggregate the notes to insurance subsidiary’s financial statement prepared by its certified public accountants for its first year state that t he company has written pollution liability coverage policies for each of six related companies with liability_limited in each case to dollar_figurex aggregate and dollar_figurex for each pollution incident another note in insurance subsidiary’s financial statement states that foreign parent has guaranteed that sufficient funds will be made available to company insurance subsidiary in the event that financial support is required in respect to insurance claims the notes made no mention of the fact that insurance subsidiary had not yet been formed as of the purported inception date of the policies nor that the policies still were not formally executed no claims were paid_by insurance subsidiary for the policy period july year through june year with premiums_paid to the insurance subsidiary in the amount of dollar_figurex and with its initial capitalization of dollar_figurex after accounting for its expenses liabilities insurance subsidiary’s capital and surplus total shareholder’s equity was approximately dollar_figurex as of june year in year parent and its operating subsidiaries entered into insurance contracts with fronting company with respect to workers’ compensation risks effective august year fronting company in turn entered into a reinsurance agreement with insurance subsidiary with respect to the underlying workers’ compensation risks of parent and its operating subsidiaries under the reinsurance agreement insurance subsidiary received approximately dollar_figurex in premium income in addition for the policy year july year to june year insurance subsidiary received dollar_figurex of premiums with respect to the six pollution policies for an aggregate maximum liability of dollar_figurex for its pollution coverage alone the dollar_figurex in premium income with respect to the pollution coverage received from parent and its operating subsidiaries were as follows entity amount operating subsidiary operating subsidiary operating subsidiary operating subsidiary operating subsidiary parent dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex dollar_figurex total dollar_figurex the notes to insurance subsidiary’s financial statement prepared by its certified public accountants for the year ending june year state that t he company has written pollution liability insurance policies for each of six related companies with liability_limited in each case to dollar_figurex in aggregate and dollar_figurex for each pollution incident no pollution claims were paid_by insurance subsidiary for the policy period july year through june year with respect to the reinsurance of the underlying risks of the workers’ compensation risks of parent and its operating subsidiaries insurance subsidiary reported losses_and_expenses of approximately dollar_figurex the financial statement of insurance subsidiary for the year ended june year shows its capital and surplus total shareholder’s equity was dollar_figurex a note to the financial statement under the heading pledged assets indicates that insurance subsidiary has issued a letter_of_credit dated november year in the amount of dollar_figurex in favor of fronting company during the year july year to june year insurance subsidiary again received a total of dollar_figurex from parent and the five operating subsidiaries with respect to the six pollution policies in addition insurance subsidiary received premiums from fronting company with respect to its reinsurance of the workers’ compensation risks of parent and the operating subsidiaries no losses were reported on any of the six pollution liability policies for the july year to june year policy year on the other hand the reinsurance of workers’ compensation risks of parent and the operating subsidiaries was unprofitable for insurance subsidiary in addition while the financial statement of insurance subsidiary for the year ended june year shows that its capital and surplus grew to dollar_figurex a note to the financial statement under the heading pledged assets indicates that the letter_of_credit in favor of fronting company was increased to dollar_figurex from its previous level of dollar_figurex for year year and year parent and the operating subsidiaries deducted amounts paid to insurance subsidiary as insurance premiums under sec_162 the issue in this case is whether the arrangements between insurance subsidiary on the one hand and operating subsidiarie sec_1 - on the other constituted insurance for federal_income_tax purposes law and analysis sec_162 of the internal_revenue_code provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred in the taxable_year in carrying on any trade_or_business sec_1_162-1 of the income_tax regulations provides in part that among the items included in business_expenses are insurance premiums against fire storm theft accident or other similar losses in the case of a business neither the code nor the regulations define the terms insurance or insurance_contract the united_states supreme court however has explained that in order for an arrangement to constitute insurance for federal_income_tax purposes both risk shifting and risk_distribution must be present 312_us_531 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by the insurance payment risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums clougherty packing co v commissioner 881_f2d_247 6th cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 6th cir revrul_2001_31 2001_1_cb_1348 provides that the service will no longer assert the economic family theory of revrul_77_316 1977_2_cb_53 the ruling makes it clear however that the service will continue to evaluate related_party insurance transactions based on existing judicial precedent in humana the united_states court_of_appeals for the sixth circuit held that arrangements between a parent_corporation and its insurance_company subsidiary did not constitute insurance for federal_income_tax purposes the court also held however that arrangements between the insurance_company subsidiary and several dozen other subsidiaries of the parent operating an even larger number of hospitals qualified as insurance for federal_income_tax purposes because the requisite risk shifting and risk_distribution were present in 62_f3d_835 6th cir however the same court concluded that the lack of a business_purpose undercapitalization of the off-shore captive insurance subsidiary and the existence of related_party guarantees established that the substance of the transaction was not insurance amounts paid for liability coverage by operating corporations to an insurance subsidiary of a common parent may be deductible as insurance premiums under sec_162 of the internal_revenue_code in appropriate cases in revrul_2002_90 2002_52_irb_985 s a wholly-owned insurance subsidiary of p directly insured the professional liability risks of operating subsidiaries of its parent s was adequately capitalized there were no related guarantees of any kind in favor of s perhaps most importantly s and the insured operating subsidiaries conducted themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties together the operating subsidiaries had a significant volume of independent homogeneous risks under the facts presented the ruling concludes the arrangements between s and each of the operating subsidiaries of s’s parent constitute insurance for federal_income_tax purposes in contrast the facts in the present case show that the arrangements at issue do not constitute insurance for federal_income_tax purposes and that amounts paid pursuant to these arrangements are therefore not deductible as insurance premiums under sec_162 although no single fact or factor is determinative the following discussion explains our conclusion in this case insurance subsidiary was initially capitalized with an amount equal to one-twentieth of the amount recommended by the independent firm that prepared the year feasibility study specifically the feasibility study prepared by y recommended an initial capitalization dollar_figurex insurance subsidiary was in fact initially capitalized with dollar_figurex in year by june year total shareholder’s equity had grown to dollar_figurex still less than one-third the initial capitalization that was recommended in year sec_2 through the amount of business written was at least as high as the amount of business contemplated by the study taxpayers point out that the capitalization amount was higher than what was needed to receive its charter under the laws of foreign_country s and that the amount was chosen in part to avoid running afoul of a specific tax rule in foreign_country r we believe however that neither the charter requirements of foreign_country s nor the tax rules of foreign_country r override the requirement that an entity be adequately capitalized in order to be respected as an insurer for u s tax purposes many jurisdictions including some states in which the operating subsidiaries do business limit the amount of loss to which an insurer may be exposed on any one risk to ten percent of the insurer’s surplus see eg cite sec_1 to in the present case the insurer’s opening surplus in year was dollar_figurex and the per-incident liability limit for each of the six declaration pages was dollar_figurex by june year total shareholder’s equity had grown to dollar_figurex a single pollution loss event that reached the dollar_figurex per incident limit would still exceed the sum of the shareholders equity premium income and investment_income by a substantial amount the tax law has no bright line analogous to the percent of surplus rule that applies in some states it is well established however that adequate capitalization is a prerequisite to honoring an arrangement as insurance for federal_income_tax purposes under these facts we believe the relatively small amount of surplus in relation to the amount potentially at risk in even a single incident demonstrates there was little expectation that insurance subsidiary could honor the terms of its policies in the event of a large pollution incident at a single location taxpayers argue that a single loss event in excess of dollar_figurex was unlikely the cost of a single pollution loss event however can easily reach dollar_figurex particularly where as here hazardous chemicals are involved we are disinclined to ignore what otherwise appear to be reasonable per-incident limits the degree of informality which the parties accorded insurance subsidiary also weighs against respecting the arrangements at issue as insurance as noted above the year policies purported to be effective july year even though insurance subsidiary was not formed until august the year and year policies were not formally executed until year taxpayers assert there were oral contracts in the meantime the six policies on their face set forth six policy numbers for each year six per-incident limits and six aggregate limits of dollar_figurex taxpayers assert however that these six policies were intended to be administered as though a single dollar_figurex limit applied an august year letter from the managing director and vice chairman of foreign parent memorializes a guarantee that foreign parent will ensure that insurance subsidiary has sufficient funds to pay claims the june year financial statements audited by an international accounting firm refer to this guarantee taxpayers originally disavowed that letter later disparaged it as unenforceable and then recharacterized it as akin to a letter of intent we are not in a position to analyze the consequences of pre-incorporation commitments oral contracts of insurance or the limits on parole evidence under the laws of foreign_country r or foreign_country s we believe however that in this case the contradiction of multiple legal documents and excessive informality among the parties weigh against respecting the arrangements at issue as insurance finally the facts of the case demonstrate only limited risk_distribution among parent and the operating subsidiaries as a result of the arrangements at issue from year to year approximately two thirds of the premiums received by insurance subsidiary with respect to pollution liability came from a single insured -- operating subsidiary - which operated a small number of plants most of which engaged in the same operations and used and stored the same chemicals taxpayers argue that 96_tc_45 stands for the proposition that where a single corporate policyholder pays as much a sec_71 of the total premium risk_distribution is sufficient to qualify the arrangement as insurance taxpayers’ argument overstates the holding of harper group in two important respects first in harper group the related not to a single corporate policyholder but to all related policyholders including brother-sister_corporations second the risks insured in harper group were diverse and widespread specifically harper group involved an extensive variety of cargo shipments throughout the world by a variety of means and vessels in contrast the two thirds of the premiums in the present case represent the pollution liability of a single insured with similar operations in a handful of locations the remaining third of insurance subsidiary’s business is similarly limited to a relatively small number of operations of the remaining five entities together with the limited capitalization and informality accorded the arrangement we do not believe this rises to the level of insurance for federal_income_tax purposes taxpayers’ most recent submission argues that if the arrangements at issue are not deductible as insurance premiums they are nevertheless deductible as something else such as indemnity or guaranty agreements taxpayers’ submission provides no factual or legal analysis for this assertion nor does it explain why under the facts of this case the amounts at issue are better characterized as deductible indemnity or guaranty payments rather than for example nondeductible amounts set_aside for self-insurance or indirect_contributions to the capital of insurance subsidiary moreover in order to consider this argument we would need to confront some of the same factors that prevent our concluding the arrangements qualified as insurance the apparent financial inability to make good on claims that reach the per-incident limit excessive informality among the parties contradictions of terms of written contracts for all the above reasons we conclude the amounts at issue are not deductible as insurance premiums under sec_162 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
